FILED
                              NOT FOR PUBLICATION                           SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GILBERTO VELASCO SANCHEZ;                        No. 11-71022
BERTHA ARREGUIN CONTRERAS,
                                                 Agency Nos. A079-572-703
               Petitioners,                                  A079-572-704

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                          Submitted September 10, 2012**

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Gilberto Velasco Sanchez and Bertha Arreguin Contreras, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen. Our jurisdiction is governed by 8




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen.

Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as number- and time-barred where the successive motion was filed more

than four years after their removal orders became final, see 8 C.F.R.

§ 1003.2(c)(2), and petitioners do not claim that they qualify for any regulatory

exceptions to or equitable tolling of the filing limitations, see 8 C.F.R.

§ 1003.2(c)(3); Avagyan v. Holder, 646 F.3d 672, 678-80 (9th Cir. 2011)

(equitable tolling available during periods when petitioner is prevented from filing

because of a deception, fraud, or error, as long as petitioner acts with due diligence

in discovering such circumstances).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Mejia-

Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    11-71022